FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AYMAN ALI MOHAMMAD, a.k.a.                       No. 08-72249
Ayman Mohammad,
                                                 Agency No. A072-943-945
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Ayman Ali Mohammad, a native and citizen of Jordan, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his adjustment of status application. We

dismiss the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider Mohammad’s contentions regarding the

denial of his I-130 visa petition as they pertain to the BIA’s August 27, 2007,

order, and this petition for review is not timely as to that order. See 8 U.S.C.

§ 1252; Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED.




                                           2                                       08-72249